 


 HR 3625 ENR: To make permanent the waiver authority of the Secretary of Education with respect to student financial assistance during a war or other military operation or national emergency.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 3625 
 
AN ACT 
To make permanent the waiver authority of the Secretary of Education with respect to student financial assistance during a war or other military operation or national emergency. 
 
 
1.Sense of CongressIt is the sense of Congress that— 
(1)the Higher Education Relief Opportunities for Students Act of 2003 addresses the unique situations that active duty military personnel and other affected individuals may face in connection with their enrollment in postsecondary institutions and their Federal student loans; and 
(2)the provisions authorized by such Act should be made permanent, thereby allowing the Secretary of Education to continue providing assistance to active duty service members and other affected individuals and their families. 
2.Permanent extension of waiver authorityThe Higher Education Relief Opportunities for Students Act of 2003 (Public Law 108–76; 20 U.S.C. 1070, note) is amended by striking section 6. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
